Citation Nr: 0612819	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the amount of 
$705.26, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  He died in November 1993, and the appellant 
is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
appellant's request for waiver of recovery of an overpayment 
in the amount of $705.26.  In December 2001, the appellant 
filed a notice of disagreement with this decision challenging 
both the validity of the debt, as well as the denial of 
waiver.  In February 2002, the RO issued a statement of the 
case addressing the denial of waiver issue.  The appellant 
perfected her appeal of this issue in August 2002.

In February 2004, the RO issued a statement of the case 
addressing the issue of whether the debt was properly 
created.  In April 2004, the appellant timely filed her 
appeal of this issue.



FINDINGS OF FACT

1.  In April 1994, the appellant was granted nonservice-
connected death pension benefits effective from March 1994.  
The appellant was notified by VA at the time of her 
obligation to immediately notify VA of any change in income 
or net worth.

2.  From June 1, 1999 through December 31, 2001, the 
appellant received additional nonservice-connected death 
pension benefits due to an incorrect accounting of the Social 
Security benefits received by her during this time frame.

3.  The acceptance of additional nonservice-connected death 
pension benefits from June 1, 1999 through December 31, 2001, 
resulted in an overpayment of compensation benefits in the 
amount of $705.26.  

4.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith.

5.  It would be inequitable for the VA to recover the 
overpayment of $705.26 from the appellant.


CONCLUSIONS OF LAW

1. The debt of $705.26 was properly created. 38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 21.3023 (2005).

2.  Recovery of the overpayment of compensation benefits in 
the amount of $705.26
 from the appellant would be contrary to the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963(a), 1.964, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims. 
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record, and, in view of the outcome, the appellant is not 
prejudiced by any deficiencies in notice or development.  

I. Validity of the Debt

The veteran died in November 1993.  The appellant is the 
veteran's widow.  In February 1994, the appellant applied for 
death pension benefits.  The appellant was awarded 
nonservice-connected death pension benefits in April 1994, 
and she began receiving these benefits effective from March 
1994.  The original award letter noted that the appellant was 
receiving annual income in the amount of $5,100 from Social 
Security benefits.  The award letter also notified the 
appellant of her obligation to immediately notify VA of any 
change in income or net worth.

In May 2001, the appellant was informed that an overpayment 
had been created due to her receiving "more Social Security 
income than previous thought."  The letter noted that this 
had resulted in an overpayment of benefits, and requested 
that the appellant provide information concerning her Social 
Security payments.

In July 2001, the appellant was informed that no Social 
Security information had been received, and that the RO was 
going to presume the information it had, which was provided 
by the Social Security Administration, was correct.  The 
appellant was informed that an overpayment had been created, 
and that she would be informed as to the amount of the 
overpayment.

In October 2001, the appellant was provided with an audit 
indicating that she was paid $1,006.26 from June 1, 1999 
though May 31, 2001, and that she was only due a total of 
$301.00, resulting in an overpayment in the amount of 
$705.26.

In December 2001, the appellant submitted a statement noting 
that the amount of benefits paid to her by the Social 
Security Administration as reported by the RO was correct.  
She did, however, contest the amount of payments which the VA 
claimed to have paid her from June 1, 1999 though May 31, 
2001.

In support of her claim, she has submitted copies of her bank 
statements, from June 1999 though May 2001, showing that she 
had received VA benefit payments totaling $1,389.37.  
Specifically, she received the following payments from VA on 
the following dates: $15, 6/1/99; $45 on 9/1/99; $45 on 
12/1/99; $48 on 3/1/00;  $1,008.37 on 4/19/00; $32 on 6/1/00; 
$48 on 9/1/00; 48.00 on 12/1/00; $50 on 3/1/01; and $50 on 
6/1/01. 

In Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that, before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered. See VAOGCPREC 6-98.

In October 2001, the RO determined that the overpayment of VA 
nonservice-connected death pension benefits was properly 
created due to the appellant's receipt of additional Social 
Security benefits, beyond that previously thought by the RO.  
In October 2001, the RO notified and explained to the 
appellant how the overpayment was created.  The RO's decision 
also provided the appellant with an audit of her account, 
which verifies an overpayment in the amount $705.26.  
Specifically, the RO's audit summary sheet noted that during 
the time period of June 1, 1999 through May 31, 1999, the 
appellant was paid $1,006.26, and should have only received 
$301.00, resulting in an overpayment of $705.26.

From June 1, 1999 to May 31, 2001, the appellant actually 
received payments in the amount of $1,389.37 from the VA.  
The appellant's bank statements and the VA's statement of 
actual payment amounts and specific payment dates are in 
agreement as to the amount of VA benefits paid during the 
time frame at issue herein.  

A majority of this money, $ 1,008.37 was paid on April 19, 
2000, pursuant to a retroactive award for compensation dating 
back to February 1, 1999.  When the portion of this 
retroactive payment relating to the period of time from 
February 1, 1999 to May 31, 1999, is removed from the overall 
payments for this period, the total amount of money paid to 
the appellant from June 1, 1999 to May 31, 2001 is $1,006.26. 

Having reviewed the evidence of record, the Board concludes 
that the debt of $705.26 was properly created. 38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 21.3023 (2005).  
Therefore, the remaining issue in this case is limited to the 
request for waiver.

II. Waiver

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

In this case, the Board finds that the indebtedness did not 
result from fraud, misrepresentation or bad faith on the 
appellant's part, any of which would constitute a legal bar 
to granting the requested waiver. See 38 U.S.C.A. § 5302.  
Although the appellant failed to report what appears to be 
the annual cost of living increases in her Social Security 
benefits, the Board does not find that this oversight to 
warrant a finding of fraud, misrepresentation or bad faith.  
The appellant herself requested an audit of her account in 
August 1999, which goes against the conclusion that she was 
acting in a fraudulent manner by failing to report the 
increased Social Security benefits income in this case.  
Thus, recovery of an overpayment shall be waived where 
recovery of the overpayment would be against equity and good 
conscience.  38 C.F.R. § 1.963(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet. App. 544 (1994). 

The level of fault attributed to the appellant in this case 
is deemed to be minor.  It is true that the appellant 
neglected to report what appears to be cost of living 
increases to her Social Security benefits.  However, the 
degree of fault assigned to her in this matter differs 
significantly from that of an individual who fails to report 
a new source of income, or a significant increase in her 
reported income.  There is no indication that she has ever 
affirmatively misstated her income in this matter.  It does 
not appear that she was ever asked to state her income 
following the initial grant in this matter.  

VA also shares some degree of fault in the creation of this 
debt.  Specifically, an April 2000 award letter, which led to 
the retroactive payment of benefits herein, was based on 
Social Security benefits that were determined by the VA, and 
subsequently found to be in error.  Had the VA sought out 
verification from the appellant of the actual amount being 
paid to her by the Social Security payments at that time, the 
retroactive payment could have been reduced, thereby 
eliminating the overpayment altogether.  This mistake is 
highlighted by the appellant's own request for an audit of 
her payments, dated in August 1999.  

In balancing the degrees of fault, the Board finds the VA to 
be slightly more responsible in creating the debt in this 
matter.  Specifically, some type of verification on the part 
of the VA would appear to be warranted under the 
circumstances of this case.  Thus, VA fault exceeds the 
appellant's fault.  

The appellant contends that financial hardship would result 
from her having to repay the debt.  In support of her claim, 
the appellant submitted a financial status report in October 
2001.  Although incomplete, the report does show that the 
appellant's income was just slightly over her monthly 
expenses.  Moreover, the appellant has submitted her bank 
records over a period of two years, which validate this 
assessment.  As her current income is essentially equal to 
her current expenses, repayment of the debt would cause some 
financial hardship.
 
With respect to unjust enrichment, the appellant received 
$705.26 to which she was not entitled.  Nevertheless, under 
the circumstances of this case, over the course of the time 
period at issue, it is minimal.  The Board also does not find 
that the appellant significantly changed her position to her 
detriment in reliance upon this benefit.

Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of nonservice-connected death pension benefits in 
the amount of $ 705.26.  Accordingly, waiver of recovery of 
the pension overpayment is granted.


ORDER

An overpayment of nonservice-connected death pension benefits 
in the amount of 
$ 705.26 was properly created.





Waiver of recovery of an overpayment of nonservice-connected 
death pension benefits in the amount of $705.26 is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


